Exhibit 10.1

 

CAREGUIDE, INC.

MEEK EMPLOYMENT AGREEMENT

 

This Employment Agreement ("Agreement") is entered into and is effective as of
the "Effective Time" as defined in that certain Agreement and Plan of Merger by
and among CareGuide, Inc. Haelan Acquisition Corporation and the Haelan
Corporation (the "Merger Agreement"), by and between CareGuide, Inc., a Delaware
corporation (the "Company"), and Julie Meek, D.N.S. ("Employee").

 

Conditioned on the successful consummation of the Plan of Merger pursuant to the
Merger Agreement and in consideration of the mutual covenants and conditions set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

1.            Employment. The Company hereby employs Employee in the capacity of
Chief Science Officer or similar title acceptable to both the Company and the
Employee, reporting to the Company’s Chief Executive Officer and/or Chief
Operating Officer. Employee accepts such employment and agrees to diligently,
conscientiously and exclusively perform such services as are customary to such
office and as shall from time to time be assigned to her by the Chief Executive
Officer, Chief Operating Officer, or the Company’s Board of Directors (the
"Board"). Employee’s employment will be on a full-time business basis requiring
the devotion of substantially all of her productive business time for the
efficient and successful operation of the business of the Company.

 

2.            Conditional Agreement; Term. The employment hereunder shall be for
a one year period commencing as of the date hereof, unless earlier terminated as
provided in Section 4 (the "Initial Term"). This Agreement shall be
automatically renewed for successive one-year periods upon the expiration of the
Initial Term (and each successive one year period) unless earlier terminated as
provided in Section 4. The parties expressly agree that designation of a term
and renewal provisions in this Agreement does not in any way limit the right of
the parties to terminate this Agreement at any time as hereinafter provided.
Reference herein to the term of this Agreement shall refer both to the Initial
Term and any successive term as the context requires.

 

3.

Compensation and Benefits

 

3.1        Salary. For the performance of Employee’s duties hereunder, the
Company shall pay Employee a salary at the annualized rate of $185,000 through
December 31, 2006 and at an annualized rate of $200,000 effective January 1,
2007 (the "Base Compensation").

 

 

3.2

Bonuses.

 

(a) The Employee shall be eligible to receive a discretionary calendar year
annual bonus in an amount of up to twenty percent (20%) of Base Compensation.
The award of the bonus shall be subject to the satisfaction of mutually agreed
upon performance goals. These performance goals will be established within the
first sixty (60) days of each calendar year. If the Company and the Employee are
unable to agree on mutually acceptable performance goals,

 

1

 



Exhibit 10.1

 

then the Company shall not be responsible for the payment of any bonus for such
calendar year. The CEO, in consultation with the Board, in his/her sole
reasonable, good faith discretion, shall determine the extent to which the
performance goals upon which the annual bonus is based have been achieved.
Employee must remain an active employee through the end of the applicable bonus
year and will not earn any bonus if employment terminates for any reason before
the end of the bonus year. No prorated bonus can be earned except during 2006,
during which time Employee will have only been employed for part of the year.
The bonus, if any, shall be paid within thirty (30) days after the end of the
calendar year.

 

(b) The Employee will be eligible during the term of this Agreement for such
other bonus payments as may be awarded to the Employee by the Company.

 

3.3        Payment and Withholding. All payments required to be made by the
Company to the Employee shall be made in accordance with the Company’s normal
payroll practices and shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

3.4        Personnel Policies and Benefits. Unless otherwise specified herein,
the Employee’s employment is subject to the Company’s personnel policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company’s sole reasonable discretion. The Employee will be eligible
to participate on the same basis as similarly situated employees in the
Company’s benefit plans in effect from time to time during her employment. For
this purpose, Employee will be considered "similarly situated" to the executive
level officers of the Company. All matters of eligibility for coverage or
benefits under any benefit plan shall be determined in accordance with the
provisions of the applicable plan. The Company reserves the right to change,
alter, or terminate any benefit plan in its sole discretion. While this
Agreement is in effect the Company agrees to maintain at its expense a group
life insurance program in which the Employee is eligible to apply for coverage
and name the beneficiary or beneficiaries and a group long term disability
insurance program in which the Employee is eligible to apply for coverage.

3.5          Stock Options. Prior to December 31, 2006, the Company shall grant
Employee options under a Company Option Plan in a number commensurate with
Employee’s position in the Company, and from time to time thereafter the Company
may grant to Employee additional options under the Company’s then current Stock
Option Plan to purchase shares of the Company’s common stock at a stated
exercise price per share. Any options granted will vest and be exercisable in
accordance with a Stock Option Agreement to be executed pursuant to the
Company’s Stock Option Plan. Employee will participate in any stock grant
program established by the Company on the same basis as similarly situated
employees.

3.6        Reimbursement of Expenses. Employee shall be eligible to be
reimbursed for all reasonable business expenses, including but not limited to
expenses for cellular telephone, Blackberry (or comparable email), travel,
meals, and entertainment incurred by Employee in connection with and reasonably
related to the furtherance of the Company’s business in accordance with the
Company’s policy. Employee shall submit expense reports and receipts documenting
the expenses incurred in accordance with Company policy.

 

2

 



Exhibit 10.1

 

 

 

4.

Termination

 

4.1        Termination Events. The employment of the Employee and the Term of
this Agreement will terminate upon the occurrence of any of the following events
(the "Termination Event"):

 

 

(a)

The Employee’s Death;

 

(b)         The Employee’s "Disability", defined, subject to applicable state
and federal law, as termination by the Company because the Employee is unable to
perform the essential functions of Employee’s position (with or without
reasonable accommodation as such term is defined in the Americans with
Disabilities Act) for six months in the aggregate during any twelve month
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act and other
applicable law.   

 

(c)         Employee is discharged by the Company for "Cause". As used in this
Agreement, the term "Cause" shall mean a determination by the Company that:

 

(i)        Employee has engaged in theft, dishonesty, or falsification of any
Company documents or records or been convicted of a felony or a misdemeanor
involving dishonesty or moral turpitude; or

 

(ii)        Employee has failed substantially to perform her duties with the
Company (other than any such failure resulting from the Employee’s absence due
to approved or legally protected leave) after written demand of no less than ten
(10) days for substantial performance is requested by the Company, which demand
specifically identifies the manner in which it is claimed Employee has not
substantially performed her duties, or

 

(iii)       Employee is engaged, or has engaged, in conduct which has, or would
reasonably be expected to have, a direct and material adverse effect on the
Company; or

 

(iv)   Employee has materially breached this Agreement, any other agreement
between the Employee and the Company, or Employee’s duty of loyalty to the
Company which breach remains uncured by for a period of thirty (30) days
following receipt of written notice thereof to the Employee from the Company.

 

In the event a failure or breach under (ii) or (iv) above is based on completed
actions that cannot be undone, and therefore not, in the opinion of the Company,
capable of cure, Employee may be terminated immediately provided it pays the
Employee for the cure period. No termination shall be effected for Cause unless
Employee has been provided with a written notice that states with reasonable
specificity the acts or omissions which form the basis of the Company’s
decision.

(d)         Employee is terminated by the Company "without Cause," which the
Company may do upon its election, regardless of whether it also has the option
to terminate for Cause, upon written notice, which notice shall specify the date
of such termination.

 

 

3

 



Exhibit 10.1

 

 

(e)          Employee terminates her employment due to "Good Reason", which
shall mean that any of the following has occurred (i) a material default by the
Company in the performance of any of its obligations hereunder or any other
agreement between the Employee and the Company, which default remains uncured by
the Company for a period of thirty (30) days following receipt of written notice
thereof to the Company from Employee; (ii) without the Employee’s consent, a
requirement imposed by the Company that the Employee relocate her office to a
location more than fifty (50) miles from her current office location; (iii)
without the Employee’s consent, a reduction in salary imposed by the Company; or
(iv) without the Employee’s consent, a material diminution in the Employee’s
title or duties; provided however, that any actions taken by the Company to
accommodate a disability of the Employee or pursuant to the Family and Medical
Leave Act shall not be a Good Reason for purposes of this Agreement. The
Employee may elect to terminate for Good Reason within thirty (30) days of the
Employee’s becoming aware of the existence of Good Reason, so long as the
Company has not previously notified the Employee of its decision to terminate
her employment.

(f)           Employee terminates her employment without Good Reason, which
Employee may do at any time with at least thirty (30) days advance notice.

 

(g)        If at any time during the course of this Agreement the parties by
mutual consent decide to terminate this Agreement, they shall do so by separate
agreement setting forth the terms and condition of such termination.

 

4.2

Effects of Termination

 

(a)         Upon termination of Employee’s employment hereunder for any reason,
the Company will pay Employee all amounts owed to Employee through the date of
termination. Any amounts earned by Employee as of the date of termination but
due to be paid Employee at a future date shall be paid when otherwise due, in
accordance with applicable law. Upon termination, the entitlement of the
Employee or her estate to benefits, or to continuation or conversion rights,
under any Company sponsored benefit plan shall be determined in accordance with
applicable law and the provisions of such plan.

(b)        Upon termination of Employee’s employment under Sections 4.1 (d) or
(e), if the Employee executes, and does not revoke, a Separation Agreement and
Release in a form reasonably acceptable to the Company, the Company shall pay
Employee, on the Company’s regular payroll dates, commencing on the first such
date that occurs at least eight days following the Employee’s execution of the
Separation Agreement and Release, amounts equal to the then applicable Base
Compensation, excluding bonus, for a period of six (6) months, pay Employee a
portion of any annual bonus she would have earned had she remained employed at
the end of such calendar year, prorated based on the number of months she was
employed during such calendar year for which the bonus is calculated, and paid
on the date it would have been paid had she remained employed, and if the
Employee timely elects and remains eligible for continued coverage under COBRA,
the Company will pay that portion of the COBRA premiums it was paying prior to
the date of termination for the period the Employee is receiving severance under
this Agreement or until the Employee is eligible for health care coverage under
another employer’s plan, whichever period is shorter.

 

 

4

 



Exhibit 10.1

 

 

(c)         Following a Termination Event, both the Employee and the Company
agree not to make to any person, including but not limited to customers of the
Company, any statement that disparages the other or which reflects negatively
upon the other in any manner likely to be harmful to them or their business,
business reputation or personal reputation (with respect to the Employee),
including but not limited to statements regarding the Company’s financial
condition, its officers, and directors; provided that both the Employee and the
Company may respond accurately and fully to any question, inquiry or request for
information when required by legal process. The Company’s obligations under this
section are limited to the Company’s officers and directors and Company
representatives with knowledge of this provision.

 

(d)         Following a Termination Event and until Employee's last day of
employment with the Company, Employee shall fully cooperate with the Company in
all matters relating to the winding up of Employee’s pending work including, but
not limited to, any litigation in which the Company is involved, and the orderly
transfer of any such pending work to such other Employees as may be designated
by the Company. Cooperation on litigation and other Company matters about which
Employee has special knowledge shall be extended to the Company on an indefinite
basis, assuming that such consultation is reasonable in volume and that Employee
is paid a reasonable fee for time spent consulting with Company.

5.

General Provisions

 

5.1        Assignment. Neither party may assign or delegate any of her or its
rights or obligations under this Agreement without the prior written consent of
the other party. Provided however, the provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
permitted assigns and Employee and Employee’s legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to join and be bound by the terms and conditions hereof.

 

5.2        Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all prior agreements between the parties. The parties hereto have entered
into: a Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement which may be amended by the parties from time to time
without regard to this Agreement. The Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement contains provisions that are
intended by the parties to survive and do survive termination or expiration of
this Agreement.

5.3        Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.

 

5.4        Prior Agreements. This Agreement supersedes all prior written and
verbal agreements with the Company and/or its Board of Directors and shall
govern all future employment obligations.

 

5.5        Headings. The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

5

 



Exhibit 10.1

 

 

5.6        Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of Indiana, and venue and
jurisdiction for any disputes hereunder shall be heard in any court of competent
jurisdiction in Indiana for all purposes.

 

5.7        Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

 

5.8        Further Assurances. The parties will execute such further instruments
and take such further actions as may be reasonably necessary to carry out the
intent of this Agreement.

 

5.9        Notices. Any notice expressly provided for under this Agreement shall
be in writing, shall be given either by hand delivery, by courier, or by mail
and shall be deemed sufficiently given when actually received by the party to be
notified, or, if delivered by courier, when delivered to the party’s address as
set forth below, or when mailed, if mailed by certified or registered mail,
postage prepaid, addressed to the party’s address as set forth below. Either
party may, by notice to the other party, given in the manner provided for
herein, change their address for receiving such notices.

 

•

If to the Company, to the Chief Executive Officer in person or to its corporate
headquarters at the time notice is given, "Attention: Chief Executive Officer."

 

•

If to the Employee, to her in person or to her home address as listed in Company
records at the time notice is given.

5.10      No Waiver. The failure of either party to enforce any provision of
this Agreement shall not be construed as a waiver of that provision, nor prevent
that party thereafter from enforcing that provision of any other provision of
this Agreement.

 

5.11      Legal Fees and Expenses. In the event of any disputes under this
Agreement, the prevailing party shall be entitled to recover from the other
party its reasonable attorneys' fees, costs, and disbursements (in addition to
any other relief to which the prevailing party may be entitled). In addition,
Employee shall be entitled to be reimbursed by the Company for fifty percent of
in legal fees and expenses incurred prior to 11-20-06 and 100% after 11-27-06 in
connection with the negotiation and execution of this Agreement.

 

5.12      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

* * * * *

(Signature Page Follows)

 

6

 



Exhibit 10.1

 

 



IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.

 

 

 

CareGuide, Inc.

EMPLOYEE:

 

 

By: __/s/ Chris E. Paterson______________

_/s/ Julie A. Meek __________________

 

Name:

Chris E. Paterson

Julie Meek, D.N.S.

 

 

Title:

CEO

 

 

 

 

 

7

 

 

 